Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 23 June 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 3-4, 7-8 and 10-18 have been canceled.
2. No new Claims have been added.
3. Claims 1 and 6 have been amended. 
4. Remarks drawn to rejections under 35 USC 103.
	Claims 1-2, 5-6 and 9 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 23 June 2021 wherein the limitations in pending claims 1 and 6 have been amended. In claims 1 and 6 the recitation ‘an anionic surfactant’ has been replaced by ‘lithium dodecyl sulfate’ and the recitation ‘an alkanol having a boiling point higher than 75oC’ has been replaced by 1-propanol’. In claim 6 limitation regarding a washing liquid has been added. Support is seen at paragraph 0036 in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger et al (US 2008/0207889 A1; of record) in view of Seligmann et al (US 2008/0268451 A1; of record) and further in view of JP 2014030364 A-Machine English Translation, pages 1-9; ‘364; of record).
Sprenger teaches a method of extracting nucleic acid from a biological sample. The sample is lysed in the presence of a chaotropic salt and surfactants (paras 0010, 0012-0014, 0016-0019; step (i) in claim 1). The chaotropic salt can be guanidinium salt and the detergent can lithium dodecyl sulfate (limitations of claim 1, step (i), and claims 5, 9 (guanidinium salt), and part of the limitation of claim 6-lithium dodecyl sulfate). Lysis is carried out in the presence of an alcohol, which can be propanol (para 0022; limitation of claim 1, step (ii), and part of the limitation of claim 6 regarding propanol). The sample is then brought in contact with silica particles (as in step ii in claim 1) and then separation of the nucleic acid from the liquid sample is done via elution (paras 0026-0033; step (iii-iv) in claim 1). Sprenger teaches performing steps (ii) and (iii) in the temperature range of 36-75oC and not at a temperature higher than 75oC as in claims 1-2.
	According to Seligmann, during the extraction of nucleic acids, in the lysing step, the sample is incubated for a time period and at an empirically determinable optimizable temperature of about 37o-115oC for optimal digestion (paras 0130-0131; as in step (i) in claim 1).
‘364, drawn to method of extracting nucleic acid, teaches that after lysis heating the eluate promotes the nucleic acid extraction. The heating temperature is not limited, but may be higher than 70oC, preferably 80oC or higher (page 7, lines 265-274; as in claim 2). The examples and Table1 show a higher recovery of the nucleic acid when temperature is higher than 75oC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed process since Sprenger teaches the claimed steps for extraction of nucleic acid, and Seligman and ‘364 teach that temperatures above 75oC for optimal digestion and recovery.
One of ordinary skill in the art would be motivated to use the claimed method (also taught by the prior art) since the process steps have been art tested for nucleic acid isolation and the use of temperatures above 75oC is taught in the art to be optimal for lysing and higher recovery of the nucleic acid. Heating the eluate may be higher than 75oC (as taught by ‘364). oC so that the eluate will be at the same temperature as the lysate for the purpose of optimization. It would be obvious to the artisan to make a kit comprising the components in claims 6 and 9 in view of the teachings of the prior art.

Response to Applicant’s Remarks
Applicant has traversed the rejection of the claims under 35 USC 103 arguing that it would not be obvious to perform the adsorption step (ii) at a temperature higher than 75oC based on the teachings of lysis temperature and elution temperature in Seligman and ‘364. Sprenger teaches away from performing the binding step at a temperature higher than 75oC (para 024). One skilled in the art would not have considered that the lysis temperature in Seligman to be applicable to the binding temperature in Sprenger given that Seligman’s method does not involve binding (adsorption) of nucleic acids to silica particles. ‘364 teaches mixing cell lysate with magnetic silica particle at room temperature and eluting the nucleic acid at a temperature which is preferably 80oC or higher. Table 1 of ‘364 shows elution temperatures and not binding temperatures.
Claim 6 has been amended to recite a washing liquid comprising an alcohol and an anionic surfactant. Sprenger does not teach the claimed washing liquid. Nor does Seligman. ‘364 requires washing solution to contain no organic solvent. In view of the above, the instant claims are not rendered obvious (Remarks-pages 4-5).
Applicant’s arguments have been considered but are not found to be persuasive. 
The fact that Sprenger does not teach performing the binding step at a temperature higher than 75oC has been acknowledged in the rejection. Sprenger teaches all the claimed steps o-115oC for optimal digestion. Seligman’s method may not involve biding to silica and elution. However, the lysing step that is done in the method of Sprenger is the same and this is the same step performed in the instant process also. Since the temperature is taught as optimizable for lysing one of ordinary skill in the art would perform the lysing step at a temperature above 75oC for the purpose of optimization.
‘364 teaches mixing cell lysate with magnetic silica particle and eluting the nucleic acid at a temperature which is preferably 80oC or higher. Sprenger suggests a temperature range having an upper limit of 75oC. Just because Sprenger teaches a preferable temperature that is lower does not mean that it is a teaching away from what is claimed. There is no teaching or suggestion in Sprenger that a temperature higher than 75oC is detrimental. The elution step is also performed at a temperature higher than 75oC. Since lysing and elution of the nucleic acid can be done at temperature higher than 75oC, one of ordinary skill in the art will recognize that if the binding step is also done at a temperature higher than 75oC then the whole process becomes uniform and may be performed at a single optimizable temperature rather than doing all the stpes at different temperatures. After lysing and binding, elution can be performed, since the optimal temperature can be set for the whole process. For this purpose, one of ordinary skill in the art would be motivated to perform the binding step also at a temperature higher than 75oC. There is also not teaching or suggestion that binding step, when done at a temperature that is higher than 75oC is detrimental. The teachings in the prior art leave it open to the artisan to explore the optimal temperatures for all the steps in the process. 
It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 
Sprenger may not expressly teach the claimed washing liquid. However, it teaches the use of lithium dodecylsulfate (anionic surfactant), a chaotropic agent and propanol for the purpose recited in instant claim 6. Therefore, it would be obvious to one of ordinary skill in the art to make the kit recited in claim 6. The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained.

Conclusion
Pending claims 1-2, 5-6 and 9 are rejected

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623